4/12/06




Exhibit 10.8

FORM OF LETTER OF INTENT




This Letter of Intent made the [  22  ] day of April, 2006 between International
Power Group, 950 Celebration Blvd., Suite A, Celebration, Florida, 34747, USA
(hereinafter called the “Client”) of the one part and Rambøll Danmark A/S,
Bredevej 2, DK-2830 Virum, Denmark (hereinafter called the “Consultant”) of the
other part.




WHEREAS, the Consultant has agreed to provide services to Client, on an
exclusive basis to Client’s designated clients, on waste-to-energy (“WTE”)
projects (“WTE Projects”)pursuant to the terms of a “master services agreement”
which is to be entered into between Consultant and Client pursuant to the terms
of this Letter of Intent;




WHEREAS, Consultant acts as the Lead Consultant / Client’s Representative or the
Engineer in the planning, procurement and management of WTE Project;




WHEREAS, after commissioning of a WTE facility, Consultant assists clients with
operation and maintenance of WTE facilities and troubleshooting.  Consultant has
experience in assisting clients in their procurement of waste-to-energy plants
and is therefore able to offer a valuable ‘no-learning curve’ approach.
 Consultant has in-depth knowledge of the capabilities and constraints of all
the most important technologies and suppliers on the market and has a wide
international network within waste-to-energy information and management;




WHEREAS, Client is in the WTE business, negotiating with various governmental
and private entities to build and operate WTE facilities which accept solid,
hazardous and low-level radioactive wastes and produce as by-products commercial
saleable quantities of electricity, purified drinking water and ash, which is a
component of construction materials such as cement, cinder block and road beds;




WHEREAS, Consultant agrees to provide to Client consulting services as above in
respect of locating, permitting, constructing and operating of WTE facilities in
Consultant’s geographic coverage area (the “Services”);

WHEREAS, the Consultant and the Client have, identify two projects, No 1 being
Saudi Arabia, No 2 being the United Kingdom




WHEREAS, Client has designated a WTE facility to constructed in [above mention
locations,] as Project No. 1; and No.2




WHEREAS, it is desired by the Client that the Consultant begin work on each
assigned WTE Project by May 1, 2006














ii

NYLIB1 726877.2




4/12/06










NOW THEREFORE, Consultant and Client agree:




1.

Client and Consultant will negotiate in good faith to sign a master services
agreement for the Consultant’s provision of Services on an exclusive basis to
Client on designated projects and a work order for WTE Project No. 1 and No.2  




2.

All parties will carry out their obligations and responsibilities as set forth
in each WTE Project under the master services agreement.




3.

A “WTE Project” shall mean an attachment to the master services agreement
describing the nature, design and scope of a WTE Project, the Services to be
rendered and the schedule of work to be performed or provided during the course
of an individual WTE Project conducted by Consultant for the Client.  In the
event the terms of the master service agreement and the terms of a WTE Project
conflict, the terms of the applicable WTE Project will prevail.




4.

Consultant will maintain industry standards of professional conduct in the
performance of the Services and in the preparation of all reports.  Consultant
will adhere to all government laws and regulations applicable to each WTE
Project.  In the event of a conflict in government regulations, Client shall
designate the applicable regulations to be followed by Consultant in
Consultant’s performance of a WTE Project.




5.

Consultant will agree not to change or deviate from a WTE Project without
Client’s prior written approval except in an emergency, provided that Consultant
shall use commercially reasonable efforts to obtain Client’s verbal approval,
which shall be subsequently confirmed by Client in writing.




6.

Consultant shall appoint a “WTE Project Director” reasonably acceptable to the
Client to be responsible for each WTE Project.  The WTE Project Director shall
coordinate performance of each respective WTE Project with a representative
designated by the Client, which representative shall have responsibility for a
WTE Project on behalf of the Client.  The WTE Project Director shall be named in
each applicable WTE Project.




7.

Consultant will represent, warrant and covenant that it has and will have
adequate systems, personnel and equipment to execute and deliver the Services
offered under any WTE Project to which it becomes a party in accordance with
industry best practices.




8.

Consultant will bill, and Client will pay, for Consultant’s Services in
accordance with Consultant’s fee schedule in effect from time to time.
 Consultant’s fee schedule through June 2007 is attached hereto at Appendix A.
 Consultant will not revise its fee schedule more than once per calendar year
and on not less than 30 days’ notice.  Consultant’s fee schedule for each WTE
project will be fixed for the term of such WTE Project.  All payments made to
Consultant by Client will be made according to the manner set forth in the
Consultant’s budget for each WTE Project.














ii

NYLIB1 726877.2




4/12/06




9.

. For ad hoc services provided before the conclusion of the master services
agreement Consultant will bill and Client will pay for Consultant’s Services in
accordance with Consultant’s fee schedule attached hereto at Appendix A.   




10.

In consideration for performance of the Consultant under this letter of intent,
Consultant shall receive from Client a deposit of [__25.000.00 EUR_]  The
deposit will either be refunded upon termination of the agreement or applied to
invoices as defined in this Letter of Intend.




11.

Consultant will invoice Client monthly for services provided and costs and
expenses incurred.  Invoices are due 30 days from date of Client’s receipt. If
payment is not received within this deadline Consultant has the right to suspend
or terminate the works and to draw down the outstanding amount from the
abovementioned deposit.




12.

Reimbursement of Consultant’s reasonable costs and expenses incurred are subject
to Client’s standard reimbursement policies which include submission of an
expense reimbursement report together with acceptable supporting documents.




13.

(a)For a period of ten (10) years from the termination or expiration of this
Letter of Intent, each party agrees to treat any confidential or proprietary
information obtained orally, in writing or in any other media from the other
party or third parties acting on the other party’s behalf and anything derived
there from (collectively, the “Confidential Information”) as the confidential
and exclusive property of the disclosing party.




(b)

The receiving party agrees not to disclose any of the Confidential Information
of the disclosing party to any third party without first obtaining the written
consent of the disclosing party and, in any event, the receiving party will
ensure that any and all third parties to whom it discloses such Confidential
Information shall assume like terms of confidentiality as set forth in this
Letter of Intent.  The receiving party agrees that it will use any Confidential
Information of the disclosing party only for purposes contemplated under this
Letter of Intent and for no other purpose without the prior written consent of
the disclosing party.  The receiving party may disclose the Information of the
disclosing party to the receiving party’s affiliates, and to the receiving
party’s and its affiliates’ directors, officers or employees, on a “need to
know” basis provided that such recipients are bound by written obligations of
confidentiality no less restrictive than those imposed on the receiving party
under this Letter of Intent and, furthermore, the receiving party agrees to
ensure that the Confidential Information of the disclosing party will not be
used or disclosed by such recipients except as permitted under this Letter of
Intent.




(c)

Each party will, upon the request of the disclosing party, return immediately
all Confidential Information provided and destroy all Confidential Information
prepared by it based on Confidential Information..




(d)

Notwithstanding anything to the contrary herein, this paragraph 12 shall survive
any termination of this Letter of Intent.

















iii

NYLIB1 726877.2




4/12/06




14.

The Consultant retains copyright of all documents prepared by him. The client
shall be entitled to use them or copy them only for the WTE projects in question
and the purpose for which they are intended, and need not obtain the
consultant’s permission to copy for such use.




15.

The proposed master services agreement, when executed, will supersede this
Letter of Intent.  Except as expressly set forth herein, this Letter of Intent
is, and shall be construed only as, a non-binding summary of the terms currently
under discussion by the parties and the respective rights and duties of the
parties shall be defined in the master services agreement, into which this
Letter of Intent and all prior discussions shall merge.




16.

This Letter of Intent is valid and binding upon signature of authorized
representatives of Client and Consultant.  The business relationship of
Consultant to the Client is that of an independent contractor and not of a
partner, joint venturer, employer, employee or any other kind of relationship.
 Consultant will be solely responsible for expenses and liabilities associated
with the employment of its employees.




17.

This Letter of Intent and all Services to be performed hereunder shall be
governed by the laws of England.  The ruling language is English and the
currency for payment is [Euros].




18.

This Letter of Intent constitutes the entire agreement and understanding of the
parties hereto with respect to the subject matter of hereof and supersedes all
prior understandings and agreements, whether written or oral, among the parties
with respect to such subject matter.  




19.

All disputes arising out of or in connection with the present contract shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with the said Rules
The arbitration shall take place in London.







20.

The master services agreement is to be concluded before the end of May 2006. If
not extended in writing by both parties then  this  Letter of Intend will
automatically expire on 1 June 2006.














NYLIB1 726877.2










IN WITNESS WHEREOF, the parties hereto have caused this Letter of Intent to be
executed the day and year first before written in accordance with their
respective laws.










  

INTERNATIONAL POWER GROUP, LTD.

      

By: /s/s/   Peter Toscano

Date:  4/22/2006

  

Peter Toscano

  

Chief Executive Officer

          

RAMBOLL BANMARK A/S

      

/s/s/ Thomas Rand

Date:  4/24/2006

  

Thomas Rand, Deputy Director

          

/s/s/ Nils Chr Holm

Date:  4/24/2006

  

Nils Chr. Holm, Head of Department

















NYLIB1 726877.2

v










APPENDIX A




REMUNERATION AND PAYMENT




Fee and expense budgets will be defined and agreed for each specific WTE
Project.  Hourly rates for different staff categories are as follows:

Staff Category

Hourly Rate (EUR)

Directors

200 

Project Managers

160 

Senior Project engineers

130 

Project engineers

105 

Assistants

70 

  

These hourly rates will be adjusted each year on 1 June to reflect changes in
salaries and expenses, first time 1 June 2007.




The Consultant’s expenses will be reimbursed against appropriate documentation.















































NYLIB1 726877.2

A-1


